DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed June 29, 2021 and the Request for Continued Examination filed July 28, 2021 have been entered.  Claims 6 and 7 have been previously cancelled.  Claims 1-5 are currently pending in the application.
Applicant argues on pages 5-7 of Applicant's remarks that the combination of Von Schroeter et al. (U.S. Patent No. 6,161,232) in view of Morbi et al. (U.S. Publication No. 2015/0051519) does not disclose, teach or suggest a patient lifting robot.  However, it is noted that the device of Morbi et al. is used to autonomously direct a user from one location to another (paragraphs 0126-0129) and additionally is driven through the use of load (specifically force and/or torque) sensors which measure how much force is applied by a user, which is then used to determine the how the device moves (paragraph 0165), in a substantially similar manner as in Applicant's specification (page 4, lines 14-19). 
Regarding Applicant's arguments on pages 6-7 of Applicant's remarks with respect to the structures of Morbi et al. and Von Schroeter et al., it is noted that the U-shaped base of Morbi et al. is compatible with lifting a patient from a bed or chair (see Morbi et al. paragraph 0129, 0157, and 0167) as the base slides under a bed or chair with the open side of the base facing the bed (therefore allowing a patient to position themselves upon seat 130 (see Morbi, et al., Figure 2).  Additionally, the device of Morbi et al. is capable of lifting a patient through the telescoping column 110 (paragraph 0137).  As discussed in the previous Office action, the respective devices of Morbi et al. and Von Schroeter et al. both operate to lift a patient (see Morbi et al., paragraph 0056, and see Von Schroeter et al., Abstract), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter et al. (U.S. Patent No. 6,161,232), hereinafter referred to as Von Schroeter, in view of Morbi et al. (U.S. Publication No. 2015/0051519), hereinafter referred to as Morbi, with Sandell (European Document EP 0424344 A1) as a teaching reference.
Regarding claim 1, Von Schroeter discloses a patient lifting device (shown in Figure 6) having a frame 10’, 12’, and 16’ for lifting and carrying persons, said frame 10’, 12’, and 16’ having adjustable length and width (Col. 1, lines 55-61 and Col. 3, lines 1-12, where 10' and 12' perform the same function as 10 and 12 in figure 1 as they have an identical structure see figures 1 and 6), wherein the frame 10’, 12’, and 16’ comprises:  two vertical telescopically collapsible columns 10’ and 12’ for adjusting the height of the frame with electrical and/or hydraulic actuators (Col. 1, lines 55-61, also see Col. 2, lines 16-21 which discloses the 

    PNG
    media_image1.png
    664
    542
    media_image1.png
    Greyscale

Von Schroeter does not disclose a robot, wherein the robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user.
Morbi teaches a robot 100 (Figure 2, paragraph 0129)  wherein the robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user (load sensors described in paragraph 0165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Von Schroeter so that the robot is controlled by one or more of load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user as taught by Morbi, because doing so would allow a user to control the movement of In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) are relevant.
Regarding claim 3, Von Schroeter, as modified, discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, further discloses wherein the load sensors, potentiometers, strain gauges, capacitive sensors, piezoresistive or piezoelectric sensors, or any other types of sensors that are capable of detecting forces exerted by a user are arranged along the collapsible columns (where Von Schroeter discloses collapsible columns 10’ and 12’, where the sensors of Morbi are positioned in a variety of locations, including within the actuator, see Morbi paragraphs 0117-0121, where the actuators of Von Schroeter are located within the columns, see Von Schroeter Col. 2, lines 16-21, and an actuator 160 of Morbi is located at the base of the column 110, Figure 2, additionally Morbi may have sensors between the seat mechanism and the linear slides, located along the length of the central post where the seat is attached, therefore, a part of the vertical post, see Morbi, paragraphs 0163, 0165).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter in view of Morbi and further in view of Martin et al. (U.S. Publication No. 2012/0291197), hereinafter referred to as Martin.
Regarding claim 2, Von Schroeter as modified by Morbi discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, does not disclose wherein 
Martin teaches said vertically collapsible columns 20 are comprised of a sliding trolley 60 with a hoist system 64 connected to the horizontal beam 12 (paragraph 0029, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Von Schroeter, as modified, with a sliding trolley with a hoist system connected to the horizontally collapsible beam as taught by Martin, because doing so would allow a patient to be suspended from the horizontally collapsible bean (as disclosed by Von Schroeter), and be moved from side to side along the beam (paragraph 0029).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter in view of Morbi and further in view of Fernie (U.S. Publication No. 2014/0137323).
Regarding claim 4, Von Schroeter, as modified, discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, does not explicitly disclose further comprising an interface for human-robot interaction, enabling the user to inter alia adjust height, width of collapsible expandable columns and beam, set/reset movement speed.
Fernie teaches further comprising an interface 132 for human-robot interaction, enabling the user to inter alia adjust height, width of collapsible expandable column and beam, set/reset movement speed (Figure 1, 0055-0058, which discloses adjusting the lengths/widths of the adjustable column and beam, and setting the speed for patient transfer).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Von Schroeter, as modified, with an interface for human-robot interaction, enabling the user to inter alia adjust height, width of collapsible expandable columns and beam, set/reset movement speed as taught by Fernie, because doing .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Von Schroeter in view of Morbi and further in view of Capaldi (U.S. Publication No. 2012/0159706).
Regarding claim 5, Von Schroeter, as modified, discloses the subject matter as discussed above with regard to claim 1.  Von Schroeter, as modified, does not disclose having a battery charging module that mates with a mobile robot battery plug module, and an alignment system that aligns the battery plug module with the battery charging module.
Capaldi teaches having a battery charging module 58 that mates with a mobile robot battery plug module 76, and an alignment system 72 and 78 (where knob 78 aligns the system with notch 72) that aligns the battery plug module 76 with the battery charging module 58 (paragraph 0025, 0031, and 0033, Figures 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Von Schroeter, as modified, with a battery charging module that mates with a mobile robot battery plug module, and an alignment system that aligns the battery plug module with the battery charging module as taught by Capaldi, because doing so would allow the battery to be recharged, and allows the battery to be easily aligned for charging (paragraphs 0025, 0031, and 0033).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673               

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673